Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The previous made 112 rejections are withdrawn in view of the amendments. 

	Applicant’s arguments regarding the 102 rejection are moot in view of a new grounds of rejection necessitated by Applicant’s amendments. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-6, 9-12, 14-16, 18-20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okui US 2002/0036911 in view of Heber et al. US 2006/0290205.

Okuri teaches:
1, 11, and 20. An arrangement for managing electrical power between an electrical power source (AC, FIG1) and an electrical load (L), the arrangement comprising: 
a control switching system having a plurality of monitor nodes (see T1-T3 and CT1-CT3), a control switch (“AC Switch”) having two switching states, and an electrical power storage cell  (C2 and/or battery 3) operatively connected to the electrical power source in one of the switching states for storing voltage (read switch closed), and for discharging the stored voltage to the electrical load in the other of the switching states (read AC disconnected and switch open, see para. 27-28); and 
a programmed controller (10, FIG1) operatively connected to the monitor nodes for monitoring operating conditions at the monitor nodes during operation of the electrical load and the electrical power source, and the control switch switching between the switching states in response to the monitored operating conditions for supplying a voltage of a desired waveform shape to the electrical load (see para. 27, 33-34) in real time (para. 33, noting “when..” refers to “real time”).  

Okuri fails to teach wherein the programmed controller is operatively connected to the control switch for switching the control switch configured to provide one or more functions associated with at least one of a specific wave shape, a power limitation, a load priority dropout and a sequence table. 
Heber teaches an arrangement for managing electrical power comprising a programmed controller (120, FIG 1 and Spec. Para. [0014]) operatively connected to a control switch (101) for switching the control switch configured to provide one or more functions associated with at least one of a specific wave shape, a power limitation (ie open/close power limiting connection to said source 111), a load priority dropout and a sequence table. 
It would have been obvious to incorporate said positive switch control (and respective control signal controlled switch eg. TRIAC, IGBT, etc., Spec. Para. [0014]) with “a power limitation” “function” (said switch limiting and/or providing power connection to said source) as taught by Herber into the system of Okuri with the motivation of providing a known equivalent switching system and scheme and replacing the SCR drawbacks of accidental turn-on, not easy to turn off. 

2, 12. The arrangement of claim 1, wherein the electrical power source is one of a combined source having alternating current (AC) and direct current (DC), a sole AC source, and a sole DC source (see FIG1).  

4, 14. The arrangement of claim 1, wherein one of the monitor nodes (ie T1)  is connected to at least one input terminal (ie. input terminal of AC SWITCH, FIG1), and another of the monitor nodes (ie CT2) is connected to at least one output terminal (ie output terminal of AC SWITCH).  

5, 15. The arrangement of claim 1, wherein the electrical power storage cell includes a capacitor (C2, FIG1) for storing voltage from the source and for discharging stored voltage to the electrical load.  

6, 16. The arrangement of claim 1, wherein the cell includes a parallel combination of a battery and a capacitor for storing voltage from the at least one source and for discharging stored voltage to the at least one load (see parallel connection of C1 and 3, FIG1).  

9, 18. The arrangement of claim 1, wherein the controller is operative for controlling the switch in a timed manner in one or more steps (“timed manner” read on by those “times” of power failure, see para. 27). 

10, 19. The arrangement of claim 1, wherein the controller is operative for shaping the desired waveform in one of a periodic and a non-periodic shape (read on by said AC periodic waveform produced by said 16, FIG1, *noting said claimed “for supplying” done by operating said switch “AC SWITCH” FIG1 in the open position allowing “for” said “supplying” of the waveform by 16, FIG1 via backup power supply C2 and 3).  .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okui US 2002/0036911 in view of Heber et al. US 2006/0290205 and Folts et al. US 2010/0002475. 

Okui teaches use of a thyristor switch, failing to teach:
7. The arrangement of claim 1, wherein the control switch is a transistor having one of at least one gate, a base, and, a trigger as a control input.  
	Folts teaches an arrangement for managing power between a source and a load wherein the control switch is alternatively a thyristor or transistor (see para. 50, noting (noting that said claimed “gate, base, trigger” are the inherent properties of a transistor).
	It would have been obvious to provide said transistor switch in place of said thyristor as taught by Folts as these switches are known equivalents. 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okui US 2002/0036911 in view of Heber et al. US 2006/0290205 and Rozman et al. US 5,036,451. 

Okui teaches wherein PWM signals are used to control said inverter (PCV, FIG1) based on said monitored operating conditions (see para. 30) however fails to teach:
8. The arrangement of claim 1, wherein the controller accesses a memory with data corresponding to the desired waveform shape.
	Rozman teaches wherein a controller accesses a memory with data corresponding to the desired waveform shape used to control PWM of said inverter (see Abstract). 
	It would have been obvious to provide said memory access and inverter control as taught by Rozman into the system of Okui with the motivation of providing a known, superior alternative to realize said inverter control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836